DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN101788213A – provided by Applicant in the IDS, previously cited) in view of Yoo (US 2017/0030650, previously cited), further in view of Tamaura (US 2012/0227731).

Regarding claim 1, Wang teaches a heat exchanger assembly (see Title), comprising: 
a first heat exchanger (defined as the tubes 2 in Fig. 1, see Description, pg. 2) comprising a first communicating header pipe (3, Fig. 1, see Description, pg. 2), a first header pipe (1, Fig. 1, see Description, pg. 2), and heat exchange tubes arranged between the first communicating header pipe and the first header pipe (see Fig. 1); and 
a second heat exchanger (defined as the tubes 5 in Fig. 1, see Description, pg. 2) comprising a second communicating header pipe (3, Fig. 1, see Description, pg. 2), a second header pipe (6, Fig. 1, see Description, pg. 2), and heat exchange tubes arranged between the second communicating header pipe and the second header pipe (see Fig. 1).
Wang does not teach:
wherein the first communicating header pipe is provided with a partition plate and thus has a plurality of first communicating chambers arranged in the axial direction of the first communicating header pipe, 

and the plurality of first communicating chambers are in fluid communication with the corresponding plurality of second communicating chambers, such that a refrigerant entering the heat exchanger assembly successively enters the second heat exchanger and the first heat exchanger in series.
Yoo teaches a heat exchanger (Yoo, Title) which features a first heat exchanger (Yoo, 30, Fig. 4, paragraph [0031]) and a second heat exchanger (Yoo, 40, Fig. 4, paragraph [0032]) wherein the first heat exchanger has a first communicating header pipe (Yoo, 80, Fig. 4, see paragraph [0031]) which is provided with a partition plate (Yoo, 92, Fig. 4, see paragraph [0045]) and thus has a plurality of first communicating chambers arranged in the axial direction of the first communicating header pipe (see Yoo, Fig. 4, the plate 92 divides the header pipe into a plurality of chambers), and wherein the second heat exchanger has a second communicating header pipe (Yoo, 71, Fig. 4, see paragraph [0031]) which is provide is provided with a partition plate (Yoo, 93, Fig. 4, see paragraph [0045]) and thus has a plurality of second communicating chambers arranged in the axial direction of the second communicating header pipe (see Yoo, Fig. 4, the plate 93 divides the header pipe into a plurality of chambers). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide the first and second communicating header pipe with a partition plate respectively, as taught by Yoo, in order to disrupt fluid flow within the header pipes which thereby increases the rate of heat transfer by creating turbulent fluid flow within the header pipes. 

the plurality of first communicating chambers are in fluid communication with the corresponding plurality of second communicating chambers (met as Wang already teaches that the two communicating header pipes are fluidly communicating as taught by at least pg. 2 of the Description of Wang, further, the combination with Yoo teaches dividing the communicating header pipes such that they have a plurality of communicating chambers), such that a refrigerant entering the heat exchanger assembly successively enters the second heat exchanger and the first heat exchanger in series (see Wang, Description, pgs. 1-2).
Wang as modified does not teach that one of the first heat exchanger and the second heat exchanger is a trapezoidal heat exchanger, and the other of the first heat exchanger and the second heat exchanger is a rectangular heat exchanger.
Tamaura teaches a first heat exchanger and a second heat exchanger (Tamaura, 20a, 20b, Fig. 6, paragraph [0042]) wherein one of the first heat exchanger and the second heat exchanger is a trapezoidal heat exchanger (Tamaura, 20b is a trapezoidal shape in Fig. 6), and the other of the first heat exchanger and the second heat exchanger is a rectangular heat exchanger (Tamaura, 20a is a rectangular shape in Fig. 6).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wang as modified with a heat exchanger in the shape of a rectangular and trapezoidal shape, as taught by Tamaura, in order to allow for greater usability of the heat exchanger such as being used in a trapezoidal shaped air conditioning unit. 

Regarding claim 2, Wang as modified teaches the heat exchanger assembly according to claim 1, wherein the first communicating header pipe is provided with one partition plate and 
the two first communicating chambers are respectively in fluid communication with the two second communicating chambers (met through the combination, see at least Wang Description, pg. 2), 
the first header pipe has one first chamber (Wang, 1, Fig. 1 is defined as a single chamber). 
Wang as modified does not teach:
the second header pipe is provided with one partition plate and thus has two second chambers arranged in the axial direction of the second header pipe, 
the two second chambers are respectively in fluid communication with the two second communicating chambers through the heat exchange tubes, and the two second chambers are respectively connected to a refrigerant inlet pipe and a refrigerant outlet pipe.  
However, the combination with Yoo in claim 1 renders the claim obvious, as the same combination (i.e. to provide a partition plate to a header pipe, which divides the header into a plurality of chambers, see Yoo Fig. 3 at least which shows dividing the headers into two chambers) can be applied to the second header pipe as it was provided to the communicating headers in claim 1. Therefore, see the combination of claim 1 and motivation of claim 1 as they apply as such to claim 2. 
Through the combination, Wang as modified teaches:

the two second chambers are respectively in fluid communication with the two second communicating chambers through the heat exchange tubes, and the two second chambers are respectively connected to a refrigerant inlet pipe and a refrigerant outlet pipe (see Wang, Fig. 1).  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Wang (CN101788213A – provided by Applicant in the IDS) in view of Yoo (US 2017/0030650), as applied to claim 2, further in view of Tamaura (US 2012/0227731).
The prior art of record when considered as a whole, either alone or in combination, do not anticipate or render obvious:
The heat exchanger assembly according to claim 2, wherein the first heat exchanger is a trapezoidal heat exchanger, and the partition plate in the first communicating header pipe of the first heat exchanger is biased to the wider side of the first heat exchanger for a predetermined distance from the midpoint in the axial direction of the first communicating header pipe; and 
the second heat exchanger is a rectangular heat exchanger, the partition plate in the second communicating header pipe of the second heat exchanger is arranged at the midpoint in the axial direction of the second communicating header pipe, and 
the partition plate in the second header pipe is arranged at the midpoint in the axial direction of the second header pipe; or the first heat exchanger is a trapezoidal heat exchanger, the second heat exchanger is a rectangular heat exchanger, and 
the partition plate in the first communicating header pipe of the first heat exchanger is higher than the partition plate in the second communicating header pipe of the second heat exchanger.
Wang as modified teaches the overall structure of the claimed heat exchanger in claims 1 and 2, but lacks the specifics on the shapes of the respective heat exchangers and the placement of the partitions on the communicating header pipes. Jin teaches a heat exchanger (Jin, Title) which features a first and second heat exchanger (Jin 100, 200, Fig. 2) wherein one heat exchanger is a rectangular type and the other is a trapezoidal type (Jin, Fig. 2). While Jin teaches the missing limitations of the shapes of the heat exchangers, the references still fail to provide a reasoning as to why the partition plates are positioned.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NAEL N BABAA/            Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763